    Case 2:14-cv-01554-JTM-JVM Document 107 Filed 12/05/19 Page 1 of 2



                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA



THERONE MAGEE                                             CIVIL ACTION


VERSUS                                                    NO: 14-1554


WALTER REED, ET AL                                        SECTION: “H”



                                  ORDER

     Before the Court is Defendants Jason Cuccia, Ronald Gracianette, and
Walter Reed’s Request for Oral Argument (Doc. 102) on their Motion for
Summary Judgment and Motion for Judgment on the Pleadings (Doc. 101).
Accordingly;
     IT IS ORDERED that the request is GRANTED, and oral argument is
SET for January 21, 2020 at 9:30 a.m.
      IT IS FURTHER ORDERED that each party is limited to 7 minutes
of argument.
     IT IS FURTHER ORDERED that this order shall not be interpreted
to alter the briefing deadlines for Defendants’ Motion for Summary Judgment
and Motion for Judgment on the Pleadings (Doc. 101), and all briefs shall be
submitted by December 18, 2019.
Case 2:14-cv-01554-JTM-JVM Document 107 Filed 12/05/19 Page 2 of 2



      New Orleans, Louisiana, on this 5th day of December, 2019.



                              ______________________________________
                              JANE TRICHE MILAZZO
                              UNITED STATES DISTRICT JUDGE
